I am not in accord with the opinion of Mr. Justice POTTER. This case is ruled by Hajduk v. Revere Copper  Brass, Inc.,268 Mich. 220. Both cases involved an eye injury; each employer was notified of the injury through his agent and employee; each of the injured employees continued in the employ of his employer after the injury; and in each case the employer failed to notify the department of labor and industry of the injury or demand for compensation; and further, no action was taken to gain compensation until more than 10 years after the date of the injury.
We said in Hajduk v. Revere Copper  Brass, Inc., supra,
"While the general statute of limitations* has no application in the instant case because the department *Page 119 
of labor and industry is not a court and a proceeding before it is not an action, yet we can conceive of no reason why there should not be a limit of time within which a proceeding for compensation should be commenced. That limit of time must be a reasonable one, which by analogy to the statute of limitations will be deemed to be six years. Cruse v. Railway Co.,138 Kan. 117 (23 Pac. [2d] 471)."
Moreover, awards of the department of labor and industry can only be enforced by proceedings in a proper court8224 and the general statute of limitations would be a bar to such proceedings as in the case at bar where all the weekly compensation to which plaintiff might have been entitled had become due and payable more than six years before action was taken for its recovery. See Gallup v. Western Board  PaperCo., 252 Mich. 68.
The award is vacated, with costs to defendant.
NELSON SHARPE, NORTH, FEAD, WIEST, BUTZEL and BUSHNELL, JJ., concurred with EDWARD M. SHARPE, J.
* See 3 Comp. Laws 1929, § 13976. — REPORTER.
8224 See 2 Comp. Laws 1929, § 8452. — REPORTER.